Title: To Alexander Hamilton from Tench Coxe, 5 August 1794
From: Coxe, Tench
To: Hamilton, Alexander



Treasury DepartmentRevenue office, August 5th 1794
Sir,

The state of things in the western country raises some doubts whether it will be practicable to procure in that quarter Spirits lawfully distilled for the military supply of 1795. It remains to be considered therefore, whether that point (the spirits having been lawfully distilled) shall be adhered to as indispensible.
Your letter of the 31st July relative to Mr. Wiats agency, was not received until my letter had gone. The cause of my not recurring to the Supervisor of Virginia was that I had not the necessary antecedent information of any arrangement by which such agencies were to be under his direction in the state of Virginia. The case was emergent, and as I have conceived that the Treasury business for the War department; (as designated in the 5th Section of the act making alterations in the Treasury and War departments) was the duty transferred to my office, I did not hesitate to employ a suitable person. I could not recur to you having learned that you were absent, and being unable to procure information of the time of your return.
My confidence in the Supervisor of Virginia and my wish to promote his interests would have led me to apply to him, but Fredericksburg can be reached by letter from hence several days sooner than thro’ Richmond, and the case appeared to require dispatch. I confess I was very uneasy at finding that an extensive arrangement had been requested on the 16th. June by the Secretary at War, of the receipt of whose requisition by you I had no information. I supposed that the letter had by some unfortunate accident miscarried between the Offices.
I have the honor to be, with great respect,   Sir   Your most Obedient Servant

Tench CoxeCommissr. of the Revenue

P.S. The postmaster general on a previous enquiry, personally made by me, spoke in terms inspiring the necessary degree of confidence, concerning Mr. Wiat.

The Secretary of the Treasury
